J -S36033-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 COMMONWEALTH OF PENNSYLVANIA              :   IN THE SUPERIOR COURT OF
                                                     PENNSYLVANIA

               v.


 BENJAMIN WILLIAM LAWRENCE

                    Appellant              :   No. 1913 MDA 2018
       Appeal from the Judgment of Sentence Entered October 5, 2018
   In the Court of Common Pleas of Wyoming County Criminal Division at
                      No(s): CP-66-CR-0000444-2013

BEFORE:     PANELLA, P.J., SHOGAN, J., and PELLEGRINI*, J.

MEMORANDUM BY PELLEGRINI, J.:                           FILED JULY 16, 2019

      Benjamin William Lawrence (Lawrence) appeals from the judgment of

sentence entered in the Court of Common Pleas of Wyoming County (trial

court) after a resentencing hearing. Lawrence's appointed counsel seeks to

withdraw from representation pursuant to Anders v. California, 386 U.S.
738 (1967), and Commonwealth v. Santiago, 978 A.2d 349 (Pa. 2009).
We grant counsel's application to withdraw and affirm the judgment of
sentence.

      We take the following pertinent facts and procedural history from our

independent review of the certified record and the trial court's January 2, 2019




   Retired Senior Judge assigned to the Superior Court.
J -S36033-19


opinion.   On December 14, 2015,1 a jury convicted Lawrence of nineteen

counts of sexual assault2 perpetrated against his two stepdaughters. The trial

court sentenced Lawrence to an aggregate term of not less than 120 nor more

than 240 months' incarceration. On appeal, we affirmed the conviction but

vacated Lawrence's sentence and remanded for the court to resentence him

without considering the mandatory minimums.3 On October 5, 2018, the trial

court resentenced Lawrence to the same term of incarceration, but did not

invoke the mandatory minimum sentences. Lawrence timely appealed and

complied with Rule 1925.     See Pa.R.A.P. 1925(b).      Appointed appellate

counsel has filed an Anders brief and an application to withdraw.




1 A December 15, 2014 trial resulted in a hung jury.

2 The charges included two counts each of Rape of a Child, 18 Pa.C.S. §
3121(c); Involuntary Deviate Sexual Intercourse (IDSI) with a Child, 18
Pa.C.S. § 3123(b); IDSI-Person Less than 13 Years of Age, 18 Pa.C.S. §
3123(a)(7); Statutory Sexual Assault, 18 Pa.C.S. § 3122.1(b); Aggravated
Indecent Assault of Person Under 16, 18 Pa.C.S. § 3125(a)(8); Indecent
Assault of a Person Less than 13 Years of Age, 18 Pa.C.S. § 3126(a)(7);
Indecent Assault of a Person Less than 16 Years of Age, 18 Pa.C.S. §
3126(a)(8); Corruption of Minors where Defendant Age 18 or Above, 18
Pa.C.S. § 6301(a)(1)(ii); and Corruption of Minors, 18 Pa.C.S. §
6301(a)(1)(i); and one count of Rape by Forcible Compulsion, 18 Pa.C.S. §
3121(a)(1).

3 Lawrence was sentenced to mandatory -minimum sentences pursuant to 42
Pa.C.S. § 9718. In Commonwealth v. Wolfe, 140 A.3d 651,663 (Pa. 2016),
our Supreme Court held that "[s]ection 9718 is irremediably unconstitutional
on its face, non -severable, and void." Because any sentence utilizing these
provisions was illegal necessarily, we needed to vacate his sentence.
                                    -2
J -S36033-19


      Before reaching Lawrence's issue, we must consider counsel's request

to withdraw. See Commonwealth v. Lilley, 978 A.2d 995, 997 (Pa. Super.

2009). It is well -settled that:

      Court -appointed counsel who seek to withdraw from representing
      an appellant on direct appeal on the basis that the appeal is
      frivolous must:

                   (1) petition the court for leave to withdraw
            stating that, after making a conscientious examination
            of the record, counsel has determined that the appeal
            would be frivolous; (2) file a brief referring to anything
            that arguably might support the appeal but which
             does not resemble a "no -merit" letter or amicus curiae
             brief; and (3) furnish a copy of the brief to the
             defendant and advise the defendant of his or her right
            to retain new counsel or raise any additional points
            that he or she deems worthy of the court's attention.

Id. (citations omitted).     Further, our Supreme Court ruled in Santiago,

supra, that Anders briefs must contain "a discussion of counsel's reasons for

believing that the client's appeal is frivolous[.]" Santiago, supra at 360.

      Counsel's Anders brief and application to withdraw substantially comply

with the applicable technical requirements and reveal that he has made "a

conscientious examination of the record [and] determined that the appeal

would be frivolous[.]" Lilley, supra at 997 (citation omitted). Additionally,
the record establishes that counsel served Lawrence with a copy of the
Anders brief and application to withdraw, and a letter of notice, which advised

him of his right to retain new counsel or to proceed pro se and raise additional

issues to this Court. See id.; (see also Application to Withdraw as Counsel,

5/04/19, Exhibit A, at 1). Also, the application and brief cite "to anything that

                                      -3-
J -S36033-19


arguably might support the appeal[.]"            Lilley, supra at 997 (citation
omitted); (see also Anders Brief, at 3-15). As noted by our Supreme Court

in Santiago, the fact that some of counsel's statements arguably support the

frivolity of the appeal does not violate the requirements of Anders. See
Santiago, supra at 360-61.
      Having concluded that counsel's petition and brief comply with the
technical Anders requirements, we must "conduct [our] own review of the

trial court's proceedings and render an independent judgment as to whether

the appeal is,   in   fact, wholly frivolous."    Lilley, supra at 998 (citation
omitted).

      Lawrence maintains that the trial court abused its discretion when it

imposed the same aggregate sentence after this Court remanded for
resentencing without application of the mandatory minimum sentences. (See

Anders Brief, at 2, 9-15). He argues that the court was vindictive when it
ordered some sentences to run consecutively, and in failing to consider that,

he possessed a prior record score of "0." (See id. at 9-12).

      It is well -settled that:

     When challenging the discretionary aspects of the sentence
     imposed, an appellant must present a substantial question as to
     the inappropriateness of the sentence. Two requirements must
     be met before we will review this challenge on its merits. First,
     an appellant must set forth in his brief a concise statement of the
     reasons relied upon for allowance of appeal with respect to the
     discretionary aspects of a sentence. Second, the appellant must
      show that there       is    a substantial question that the sentence
      imposed is not appropriate under the Sentencing Code. That is,
      [that] the sentence violates either a specific provision of the

                                          -4-
J -S36033-19


      sentencing scheme set forth in the Sentencing Code or a particular
      fundamental norm underlying the sentencing process.              We
      examine an appellant's Pa.R.A.P. 2119(f) statement to determine
      whether a substantial question exists. Our inquiry must focus on
      the reasons for which the appeal is sought, in contrast to the
      facts underlying the appeal, which are necessary only to decide
      the appeal on the merits.

Commonwealth v. Hill, 66 A.3d 365, 368 (Pa. Super. 2013) (case citations

omitted) (emphases in original).

      Here, Lawrence has included a Rule 2119(f) statement that alleges the

court abused its discretion by failing to consider mitigating factors such as his

prior record score and criminal history, and by imposing a vindictive and
excessive sentence that included the imposition of consecutive terms. (See

Anders Brief, at 9-12). This claim raises a substantial question, but we agree

with counsel that it is frivolous. See Commonwealth v. Hill,          A.3d      I



2019 WL 2204340, at *9 (Pa. Super. filed May 22, 2019) (finding appellant's

claim of failure to consider mitigating factors combined with claim of excessive

sentence raises substantial question).

      "Sentencing is a matter vested in the sound discretion of the sentencing

judge, and a sentence will not be disturbed on appeal absent a manifest abuse

of discretion." Commonwealth v. Antidormi, 84 A.3d 736, 760 (Pa. Super.

2014), appeal denied, 95 A.3d 275 (Pa. 2014) (citation omitted). "In this

context, an abuse of discretion is not shown merely by an error in judgment."

Id. (citation omitted). "Rather, the appellant must establish, by reference to

the record, that the sentencing court ignored or misapplied the law, exercised


                                      -5
J -S36033-19


its judgment for reasons of partiality, prejudice, bias or ill will, or arrived at a

manifestly unreasonable decision." Id. (citation omitted).

      Here, in explaining its reasons for resentencing Lawrence in the manner

in which it did, the trial court stated:

             In resentencing [Lawrence], this [c]ourt did not invoke a
      mandatory minimum sentence. [Lawrence] was sentenced within
      the standard range of the Pennsylvania Sentencing Guidelines.
      The reasons for this [c]ourt's sentence were a result of
      [Lawrence's] violation of trust with his adopted children, his failure
      to take responsibility, and the number of victims involved. Not all
      of [Lawrence's] sentences were ordered to run consecutively.
      Those that were ordered to run consecutively were the result of
      there being more than one victim.

(Trial Court Opinion, 1/02/19, at 2).

      We discern no abuse of discretion. Additionally, our review of the notes

of testimony in this matter reveals that, before resentencing Lawrence, the

court allowed him to make a statement and considered the arguments of

counsel, including the claim that his prior record score of "0" and his recent

history should mitigate the length of his sentence. (See N.T. Resentencing,

10/05/18, at 21-25). The transcript also reflects that the court sentenced
Lawrence within the standard guideline range. (See id. at 26-33). It found

that the individual terms of incarceration were consistent with its prior
sentencing practices and that "[a]ny lesser [] sentence would depreciate the

serious nature of the offense and [Lawrence's violation of] the trust between

a father and an adopted daughter." (Id. at 27-28; see id. at 26-33). We




                                           -6
J -S36033-19


agree; particularly where the jury convicted Lawrence of nineteen counts

related to his rape and other sexual abuse of the girls.

       Accordingly, we conclude that the trial court did not abuse its discretion

in   resentencing Lawrence and concur with counsel's determination that

Lawrence's issue on appeal is frivolous.      See Antidormi, supra at 760;
Lilley, supra at 998. Additionally, we find no other non -frivolous issues that

would merit relief.

       Judgment of sentence affirmed.       Counsel's application to withdraw

granted.



Judgment Entered.




J seph D. Seletyn,
Prothonotary


Date: 07/16/2019




                                      -7